                       Exhibit 15




Case 2:17-cv-00028-JPJ-PMS Document 52-2 Filed 11/14/18 Page 1 of 8 Pageid#: 1374
                           Expert Report of John Tyner, Ph.D., P.E., P.G.
                                        Associate Professor
                                      Biosystems Engineering
                                    The University of Tennessee

   1.0        John Tyner Biography

           Dr. Tyner is a tenured regular faculty in the department of Biosystems Engineering
   and Soil Science at the University of Tennessee. He is a registered engineer (PE) and a
   registered geologist (PG). He has earned degrees in Geology (BS University of Oklahoma),
   Geology (hydrogeology option) (MS San Diego State University), and Biosystems
   Engineering (Ph.D. Oklahoma State University). Prior to beginning work in academics, Dr.
   Tyner served as a US Naval Officer (USS COPELAND FFG-25), and worked as an
   environmental consultant. His short CV appears at the end of this document.

   2.0        Previous Expert Witness Experience

   2010 - Proposed ICG Coal Mine, testified at W. Va. Surface Mine Board; Appalachian
          Mountain Advocates

   2011 - Proposed Port MacKenzie, AK Railway, wrote opinion; Appalachian Mountain
          Advocates

   2012 - Proposed Highlands Surface Coal Mine, testified at US District Court, Huntington,
          W.VA.; Appalachian Mountain Advocates

   2012 - Beech Fork Coal Processing Pond, KY; wrote opinion; Sierra Club

   2013 - Proposed Rocky Branch Coal Mine, Illinois; wrote opinion; Appalachian Mountain
          Advocates

   2013 - Proposed Pike County, IN coal mine; wrote opinion; Sierra Club

   2013 - Proposed Gibson County, IN coal mine; wrote opinion; Sierra Club

   2014 - Leaking municipal water tank, City of Odell, Illinois; conducted site investigation and
          wrote opinion; City of Odell

   2014 - Former 3M manufacturing plant, WV; gave deposition and parties settled; private
          party

   2015 - Point source delineation of AML discharges, Appalachia, VA; gave deposition and
          parties settled; Southern Appalachian Mountain Stewards and Sierra Club

   3.0        Documents and Data Reviewed

         1)   Red River 1992 Permit Application
         2)   Red River 1992 Permit Application Vol 2.
         3)   Red River 1993 Permit Application Revision
         4)   OSMRE 2014 Hydrologic Assessment
         5)   1996 Fill Certificates
         6)   2007 Fill Certificates
         7)   OSMRE 2016 Red River Hydrological Report
         8)   Permit Application Questions (2018)

                                                                                                    1

Case 2:17-cv-00028-JPJ-PMS Document 52-2 Filed 11/14/18 Page 2 of 8 Pageid#: 1375
         9) OSMRE Hydrological Assessment (2014)
         10) OSMRE Hydrological Assessment Memo (2016)
         11) Site Visit Conducted on 14 May 2018 and subsequent water quality report

   4.0       Compensation

         Dr. Tyner was retained by Appalachian Mountain Advocates in the Red River
   Proceeding with the following rates of compensation:

   1)    $125/hr for general consulting,
   2)    $175/hr for sworn testimony,
   3)    4-hr daily minimum for work taking him away from Knoxville, Tn., and
   4)    federal rates for lodging and per diem.

   5.0       Executive Summary:

           The purpose of this report is to provide an expert opinion regarding discharges from
   six Valley Fills (VFs) within the Red River North Fox Gap Surface Coal Mine in Wise County,
   VA. Following a review of documents and a visit to the site, the following conclusions have
   been made:

             1) Each of the six VFs is an industrial anthropogenic structure. The permit
                describes requirements for the design and construction of VFs that the permittee
                should have undertaken, in part, to reduce the risk of water pollution that VFs are
                very well known to generate.

             2) Each of the six VFs has markedly altered the local hydrology, replacing streams
                that would have been generally quite ephemeral with spoil structures that release
                water much more perennially.

             3) Through a combination of poor design and/or poor construction, each of the six
                VFs has failed to meet the goal of not polluting the water that passes through it.
                The VFs are discharging water polluted by contaminants that they themselves
                are almost certainly generating.

             4) The discharges from each of the six VFs are:
                     - discernible,
                     - confined, and
                     - discrete,

             5) Each of the six VFs discharges from one or more point source as defined by the
                Clean Water Act. But from a historic and hydrologic usage of the point source
                term, it would also be consistent to label the cumulative discharge from each VF
                as a single point source.

   6.0       Background

   6.1       Mountain Top Removal / Valley Fill

           Mountain Top Removal with Valley Fills (MTR/VF) of the type used at the North Fox
   Gap mine is a commonly employed mining method for coal extraction. It involves blasting
   away overburden rock and subsequently pushing or dumping said overburden into adjacent
   valleys, which forms VFs. The removal of the overburden in this manner allows the coal
   seams to be exposed and subsequently extracted with less financial cost to the mining
   operator than underground mining.

                                                                                                     2

Case 2:17-cv-00028-JPJ-PMS Document 52-2 Filed 11/14/18 Page 3 of 8 Pageid#: 1376
             Due to the shape of valleys and the placement of the spoil, when viewed from above,
   the VFs often have a diamond shape with one of the corners at its lowest elevation. This
   point at the base of the VF - which is sometimes referred to as the “toe” of the fill - is
   intended to discharge leachate collected from an underdrain constructed along the bottom of
   the fill. Following construction of the VF, this discharge point at the base of a VF often
   becomes the new headwater of the creek.
             It is well documented that MTR/VF coal mining releases multiple types of water borne
   pollution, including but not limited to: total dissolved solids (sometimes measured as
   conductivity or specific conductance), sulphur, various metals, and acidity (Vengosh et al.,
   2013; Bernhardt et al., 2012; Lindberg et al., 2011). These pollutants are documented as
   causing harm to both the wildlife (Pond et al., 2014) and the local people (Hendryx, 2013;
   Ahern et al., 2011).
             Because of the risk of polluting streams from the discharge of, VFs are designed by a
   registered engineer with an underdrain, partly in an attempt to minimize said pollution and
   also to ensure fill stability. These pollution-reduction efforts are largely focused on
   minimizing: 1) the toxicity of the spoil in contact with the water, 2) the time duration that
   water is in contact with the spoil, 3) the surface area of the spoil that the water makes
   contact with, and 4) the amount of water that enters the VF.
             Older and successfully reforested valley fills may have the outward visual
   appearance of a fairly natural setting as they will be green with maturing trees, but the flow
   of water beneath the surface moves through spoil, not rock, and this process commonly
   contaminates the resulting leachate (Nippgen et al., 2017). The source of water that is
   provided to the valley fill, namely water that infiltrates through the few feet of topsoil capped
   atop the VF such that the site can be revegetated, doesn’t itself define the source of said
   contamination, which is the spoil residing within the VF. For example, most paper mills are
   regulated point sources using large quantities of water. Often the source of the water
   utilized to make the paper, and the resulting discharge of the potentially contaminated water
   after it has been utilized, is a river. The fact that a river might be a clean source of water
   does not dictate that the paper mill is not a point source. Likewise, infiltration of water
   through relatively clean topsoil (analogous to the clean water in the stream), doesn’t
   preclude the spoil within a VF from subsequently contaminating the leachate. In fact this
   latter description is almost certainly occurring at the Red River North Fox Gap Surface Coal
   Mine and has for approximately 20 years.
             Because VFs are placed atop the natural landscape, water flows through them much
   more slowly than it would otherwise run down the creek in the former location of VF. This
   further increases the retention time that the leachate is in contact with the spoil, further
   polluting the resulting leachate. Any baseflow (as described from the standpoint of the
   former creek), and particularly seeps at an elevation above the creek, also have potential to
   become contaminated as they pass through the spoil, especially if any underdrain was not
   specifically laid out to intercept said seeps.


   6.2     Point Source

           The term “point source” has historically been used by scientists to describe an object
   that emits light or radiation in a manner that the emission can be considered coming from a
   point, which mathematically has no area or volume. Webster’s Ninth New Collegiate
   Dictionary (1985) gives such a definition:

   point source    n (1903): a source of radiation (as light) that is concentrated at a point and considered as having
                  no spatial extension.

           It is important to remember that this definition is commonly applied to very large
   objects such as stars. The size of the object is not important, but rather the range of angles
   of the radiation emitted as seen by the observer. Even our closest star, the sun, is most

                                                                                                                     3

Case 2:17-cv-00028-JPJ-PMS Document 52-2 Filed 11/14/18 Page 4 of 8 Pageid#: 1377
   commonly modeled as a point source, because as viewed from Earth there is no benefit to
   modelling the radiation from what would otherwise be a very small radial angle. On the other
   hand, if one was viewing the sun from a very near distance (one that would surely extinguish
   the life of the observer), the sun would appear as a near planar source.
            The point source term has been co-opted by hydrologists that use the term in a
   similar way. Instead of light or other radiation, a point source is used to describe sources of
   mass (contaminant, water, etc.) or energy that enters or is removed from a hydrologic
   system. When modeling a hydrologic system, the term “point source” may be used to
   describe a single flow, or possibly multiple flows from a given locale so long as the origins of
   the multiple flow are similar, and the areal spread of the multiple flows are insignificant to the
   resulting work or modeling being undertaken. Of course, under a traditional mathematical
   conceptualization, a point has no area for which water or a contaminant could pass though,
   but this is a simplifying assumption, much like assuming solar radiation comes from a point
   in the sky, not a sphere in the sky. Similarly, hydrologists focus on identifying the point at
   which sources of flow or of contaminants enter a hydrologic system.

                 The Clean Water Act (CWA) utilizes the point source term, and further defines it as:

                    Point source means any discernible, confined, and discrete conveyance,
                    including but not limited to, any pipe, ditch, channel, tunnel, conduit, well,
                    discrete fissure, container, rolling stock, concentrated animal feeding
                    operation, landfill leachate collection system, vessel or other floating craft
                    from which pollutants are or may be discharged. This term does not
                    include return flows from irrigated agriculture or agricultural storm water
                    runoff.

   Excluding the examples and the exceptions, the definition can be shortened to: a
   conveyance that is discernible, confined, and discrete from which pollutants may be
   discharged.

                 Webster’s Ninth New Collegiate Dictionary (1985) defines the first three terms as:

   discern:          vb 1a: to detect with the eyes, b: to detect with other sense than vision 2: to recognize or identify
                     as separate and distinct : DISCRIMINATE 3: to come to know or recognize mentally ~ vi: to
                     see or understand the difference
   1
       confine       n 1a: something (as borders or walls) that encloses: also: something that restrains b: SCOPE
   2
       confine       vb 1a to hold within a location b: IMPRISON 2: to keep within limits

   discrete          adj 1: constituting a separate entity: individually distinct 2a: consisting of distinct or unconnected
                     elements: NONCONTIUOUS b: taking on or having a finite or countable infinite number of
                     values: not mathematically continuous

            The definition of discern is of little value, because if a potentially polluted water
   cannot first be discerned, there cannot be a question of whether the water does or does not
   originate from a point source. The definitions for confine are of only marginal value as
   almost anytime water is flowing with a free surface it is doing so in some sort of a natural
   channel/stream or anthropogenic structure. An exception would be most groundwater flow,
   with the further exception of some interflow and subsurface flow in many karst areas. The
   definition for discrete is the most useful, as it describes that the conveyance must be, in a
   word, distinct. And within the context of the previously defined “hydrologic point source,”
   being discrete or distinct is useful as this helps the scientist or regulator understand and/or
   model/regulate any pollutants of concern.
            Among the list of items specially labelled as a point source within the CWA, the most
   similar to a VF is a landfill. Both are large industrial engineered structures designed

                                                                                                                          4

Case 2:17-cv-00028-JPJ-PMS Document 52-2 Filed 11/14/18 Page 5 of 8 Pageid#: 1378
   specifically for the placement of potentially hazardous material that generally produces
   polluted leachate.

   7.0    Red River Valley Fills

   7.1    Design and Construction

           Per the permit, each of the six VFs at the North Fox Gap Surface Mine was
   apparently constructed by end-dumping a single lift of spoil that was composed of up to 20%
   non-durable rock and fines. End-dumping amounts to pushing and/or dumping spoil into the
   valley with the expectation that the large and specifically durable boulders will roll ahead of
   the rest of the material and locate themselves into the base of the VF. Non-durable rock is
   prone to releasing pollutants from the toe of the VF, or from wherever the VF discharges.
   The method of natural segregation was utilized in an attempt to create an underdrain. It
   relies on the general tendency of larger boulders to roll downslope ahead of smaller sized
   spoil material dumped from a ridge into a valley. Figures 1 and 2 show examples of natural
   segregation working very poorly and moderately well (OSMRE, 2004), respectively. A better
   but more expensive way to create an underdrain is to first lay out a layer of durable boulders
   in the base of the VF prior to placing the remainder of the spoil (Figure 3) (Warner and
   Agouridis, undated). A properly functioning underdrain helps limit the pollution released from
   a VF (Warner and Agouridis, undated). VFs created by end-dumping are more prone to long
   term settling, as the material is placed in a poorly sorted manner (Karem and Lee, 2008).
   This allows the finer rocks to move and settle into the holes of any underlying larger rocks,
   lowering the ground surface of the VF over time. It also promotes fines (with a large contact
   area and possibly undesirable lithology) being placed and/or migrating into the underdrain of
   the VF where they remain in contact with water flowing in the old stream channel in the base
   of the VF under perennial or near perennial conditions.




                                                                                                 5

Case 2:17-cv-00028-JPJ-PMS Document 52-2 Filed 11/14/18 Page 6 of 8 Pageid#: 1379
   Figure 10b / Video 6b. Right discharge from VF (20180514_144437.jpg,
             20180514_144405.mp4)

   Video 6c. 20180514_144648.mp4

   8.0    Overview of Findings

            The discharges from the six VFs generally run northward, with VFs 1-5 discharging to
   tributaries of the South Fork Pound River. Distances from the VF discharges to the South
   Fork Pound River vary from approximately a few hundred to a few thousand feet with lower
   numbered VFs being closest and higher number VFs being further away. VF 6 discharges
   to the Rat Creek after traveling a distance of approximately 1,000 ft. 3,000 ft further
   downstream, the Rat Creek subsequently conjoins the South Fork Pound River. VF 5 was
   placed directly atop what was an unnamed intermittent blue line stream (USGS, 2018).
            All discharges measured from the six VFs on 10/27/17 and 5/14/18 were in excess of
   1,000 mg/L total dissolved solids.
            Each of the six VFs had numerous locations where water was discharging and
   almost all of these individual discharges were themselves discernible, confined and discrete.
   Therefore each is a point source as defined under the Clean Water Act
            However, from a hydrologic perspective, it is more accurate and useful to think of
   each VF’s discharge collectively, and to consider each VF and its underdrain system, I
   present, as a single point source. This approach is more practical, and is consistent with the
   historic uses for the term point source including its use to describe phenomenon, to model
   phenomenon, and more recently to regulate phenomenon. Through this lens, the cumulative
   discharge from each VF is itself discernible, confined, and discrete, making each VF and its
   underdrain system a point source.
            It’s also worth making another note along the lines of supporting the argument that
   the multiple discharges from each VF represent a single point source. If indeed the VFs
   were better designed/constructed, there would not be multiple discharges typically at a
   horizon above the toe of the VFs. Instead there would be a very freely draining single
   discharge point amongst large boulders at the very base of the toe of the VFs.
            For example, imagine a scenario where a chemical plant discharged effluent to a
   river through a pipe as a regulated point source. But the pipe had several large holes only
   10s of feet from the end of the pipe, and the effluent carried within the pipe exited the pipe
   through both the holes and the end of the pipe before merging together and entering the
   river. The lack of a single discharge at the end of the pipe due to the poor

                                                                                              18

Case 2:17-cv-00028-JPJ-PMS Document 52-2 Filed 11/14/18 Page 7 of 8 Pageid#: 1380
   design/construction of the pipe would not likely result in the discharge losing its status as a
   point source, and it also would not likely result in the flow streams being regulated as
   multiple discharges, but rather one. The latter interpretation would be consistent with a
   hydrologic interpretation of a point source, as the multiple discharges being only 10s of feet
   apart is of no consequence to the stream, and any measures taken to improve the water
   quality of the effluent (as necessary per the CWA) would improve all the discharges: from
   both the holes within the pipe, and the end of the pipe.




                                                                                                 19

Case 2:17-cv-00028-JPJ-PMS Document 52-2 Filed 11/14/18 Page 8 of 8 Pageid#: 1381
